                     Case 3:19-cv-00707-LRH-CLB Document 16
                                                         15 Filed 07/07/20
                                                                  07/06/20 Page 1 of 2



                1     JOHN D. TENNERT, III
                      Nevada State Bar No. 11728
                2     FENNEMORE CRAIG, P.C.
                      300 E. Second Street, Suite 1510
                3     Reno, NV 89501
                      Tel: (775) 788-2200 / Fax: (775) 786-1177
                4     Email: jtennert@fclaw.com

                5     Attorneys for Plaintiff Perfect Image, LLC

                6

                7                                     UNITED STATES DISTRICT COURT
                                                           DISTRICT OF NEVADA
                8

                9         PERFECT IMAGE, LLC, a Nevada limited                Case No. 3:19-CV-00707-LRH-CLB
                          liability company,
              10
                                         Plaintiff,
              11
                               vs.
              12
                          MURAD, LLC, a Delaware limited liability
              13          company,
              14                         Defendant.
              15

              16                     STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

              17               Plaintiff PERFECT IMAGE, LLC, and Defendants MURAD, LLC, (hereinafter

              18     collectively, the "Parties"), by and through their undersigned counsel, stipulate, pursuant to FRCP

              19     41(a), that this action be dismissed as to the Parties, including all claims asserted herein by

              20     //

              21     //

              22     //

              23     //

              24     //

              25     //

              26     //

              27     //

              28     //

 300 E. SECOND ST.    15912168.1/052241.0001
     SUITE 1510
RENO, NEVADA 89501
   (775) 788-2200
                     Case 3:19-cv-00707-LRH-CLB Document 16
                                                         15 Filed 07/07/20
                                                                  07/06/20 Page 2 of 2



                1    Plaintiff, with prejudice, with each Party to bear its own attorneys’ fees and costs herein.
                2    DATED this 6th day of July, 2020.                           DATED this 6th day of July, 2020.

                3          FENNEMORE CRAIG, P.C.                                 LEMONS, GRUNDY & EISENBERG
                4    By:    /s/ John D. Tennert                            By:    /s/ Christian L. Moore
                5          John D. Tennert, III, Esq.                            Christian L. Moore, Esq.
                           Nevada State Bar No. 11728                            6005 Plumas Street, Third Floor
                6          300 E. Second Street, Suite 1510                      Reno, NV 89519
                           Reno, NV 89501                                        Tel: (775) 786-6868
                7          Tel: (775) 788-2200                                   Email: clm@lge.net
                           Email: jtennert@fclaw.com
                8                                                                Attorneys for Murad, LLC
                           Attorneys for Perfect Image, LLC
                9
                     IT IS SO ORDERED.
              10
                              Dated this      dayof
                                    this 7th day  ofJuly, 2020.              , 2020.
              11

              12

              13                                            UNITED STATES
                                                            LARRY R. HICKSDISTRICT JUDGE
              14                                            UNITED STATES DISTRICT JUDGE

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
 300 E. SECOND ST.                                                     2
     SUITE 1510      15912168.1/052241.0001
RENO, NEVADA 89501
   (775) 788-2200
